J-A21041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: K.C.K.S., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.S., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1355 EDA 2022

                  Appeal from the Order Entered April 22, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0001581-2015

    IN THE INTEREST OF: K.-C.K.S., A           :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: K.S., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1356 EDA 2022

                Appeal from the Decree Entered April 22, 2022
       In the Court of Common Pleas of Philadelphia County Family Court
                  Division at No(s): CP-51-AP-0000535-2021


BEFORE: LAZARUS, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                          FILED OCTOBER 28, 2022

       K.S. (Mother) appeals from the decree entered April 22, 2022, in the

Philadelphia County Court of Common Pleas, involuntarily terminating her

parental rights to her son K.C.K.S. (Child), born in June 2015.1 Mother also

____________________________________________


1 On April 22, 2022, the trial court also terminated the parental rights of J.W.
(“Father”) and any unknown putative father. At this time, only Mother filed
an appeal.
J-A21041-22


appeals from the April 22, 2022, order related to Child’s dependency case,

which changed his permanency goal from reunification to adoption.         After

careful review, we affirm the termination decree and dismiss the appeal from

the goal change order as moot.

      On October 3, 2019, the Department of Human Services (DHS) received

a General Protective Services (GPS) report alleging Mother was verbally

abusive to Child and hit him in the chest with a blue plastic baseball bat. See

N.T., 4/22/22, at 9-10. The report also indicated that Mother had sex with a

paramour while Child was in the room.       Id. at 10.    During this incident,

another woman was in the room doing drugs and Child reported touching the

woman’s private parts. Id. Finally, the report stated that Mother severely

struggles with her mental health and that she abuses phencyclidine (PCP).

Id.

      Accordingly, DHS obtained an order of protective custody (OPC) for

Child. On October 4, 2019, at a shelter care hearing, the trial court lifted the

OPC and ordered the temporary commitment to DHS to stand. On October

25, 2019, the court adjudicated Child dependent, who was then four years

old. On the same day, the court entered an aggravated circumstances order

because Mother previously had her parental rights terminated to four of her

other children. See Aggravated Circumstances Order, 10/25/19, at 1.

      DHS provided Mother with single case plan (SCP) objectives: 1) attend

Achieving Reunification Center (ARC) for parenting and employment classes;


                                     -2-
J-A21041-22


2) attend the Clinical Evaluation Unit (CEU) for a forthwith drug screen, an

assessment, and three random drug screens; 3) participate in a mental health

evaluation at Behavioral Health Services (BHS); and 4) attend supervised

visits with Child. See N.T. at 13.

       During the pendency of the case, Mother did not comply with these

objectives.     Mother did not make any progress towards alleviating the

circumstances that brought Child into the custody of DHS. See N.T. at 16-

17.   CUA made numerous referrals on behalf of Mother, but Mother never

availed herself of the ARC classes, CEU assessment, drug and alcohol

treatment, drug screens, or the BHS mental health evaluation. Id. at 13-16.

Additionally, Mother was inconsistent with visitation, and on July 21, 2021, at

the conclusion of a permanency review hearing, the trial court suspended her

visitation.2    Id. at 15-16.       Her visits were suspended because Mother

repeatedly tried to leave the facility with Child and told Child, without further

specification in the record, to touch younger girls inappropriately. Id. at 15.

       On September 21, 2021, DHS filed a petition for the involuntary

termination of Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), (8), and (b), and a separate petition to change Child’s permanency


____________________________________________


2 Mother appealed the trial court’s order suspending her visitation. This Court
affirmed the order on January 5, 2022, because Mother posed a “grave threat”
to Child and no other therapeutic intervention or other support would protect
Child from Mother. In the Interest of K.C.K.S., 1688 EDA 2021 (Pa. Super.
Jan. 5, 2022) (unpub. memo.). Mother’s visitation remained suspended
through the termination of her parental rights on April 22, 2022.

                                           -3-
J-A21041-22


goal from reunification to adoption. The trial court conducted an evidentiary

hearing on April 22, 2022.   At this time, Child was six years old and was

represented by a guardian ad litem (“GAL”) and separate legal counsel.

Mother was represented by counsel and testified.         DHS presented the

testimony of CUA case manager, Rochelle Richards.

     At the conclusion of the April 22nd hearing, the trial court granted DHS’s

petitions to terminate Mother’s parental rights pursuant to           Sections

2511(a)(1), (2), (5), (8), and (b), and change Child’s permanency goal to

adoption. Mother filed timely notices of appeal and Pa.R.A.P. 1925(a)(2)(i)

concise statements of errors complained of on appeal. The trial court filed a

Rule 1925(a) opinion on June 13, 2022.      This Court consolidated Mother’s

appeals sua sponte on June 16, 2022.

     On appeal, Mother presents the following issues for review:

     1.    Did the trial court err as a matter of law and abuse its
           discretion by involuntarily terminating Mother’s parental
           rights pursuant to 23 Pa.C.S. § 2511(a) in the absence of
           clear and convincing evidence that Mother was unfit or
           unwilling to perform parental duties?

     2.    Did the trial court err as a matter of law and abuse its
           discretion by involuntarily terminating Mother’s parental
           rights pursuant to 23 Pa.C.S. § 2511(a) and 2511(b) in the
           absence of clear and convincing that termination of Mother’s
           parental rights would best serve the needs and welfare of
           [Child]?

     3.    Did the trial court err as a matter of law and abuse its
           discretion by terminating Mother’s parental rights pursuant
           to 23 Pa.C.S. § 2511(b) in the absence of clear and
           convincing evidence that termination would best serve the
           needs and welfare of Child?

                                    -4-
J-A21041-22



       4.     Did the trial court commit an error of law and abuse of
              discretion in terminating [Mother’s] parental rights and
              changing [Child’s] goal to adoption, where the trial court
              caused the deteriorated bonds between [Mother] and
              [Child] by suspending her visits with [Child] several months
              prior to the goal change/termination of parental rights
              hearing?

Mother’s Brief at 3.3

       We review an appeal from an order terminating parental rights with the

following deference to the trial court’s determination:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. [A] decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S. § 2511. It requires a bifurcated analysis:

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
____________________________________________


3  Legal counsel for Child filed a letter joining DHS’s brief in support of
terminating Mother’s parental rights and changing Child’s permanency goal to
adoption. We note, with disapproval, that Child’s GAL did not a file a brief or
letter in this appeal.

                                           -5-
J-A21041-22


       that the parent’s conduct satisfies the statutory grounds for
       termination delineated in Section 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to Section 2511(b): determination of the
       needs and welfare of the child under the standard of best interests
       of the child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between
       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       The trial court terminated Mother’s parental rights pursuant to Section

2511(a)(1), (2), (5), (8), and (b).4 Here, we analyze the court’s termination

decrees pursuant to Section 2511(a)(8) and (b), which provide as follows:

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency, 12 months or more have elapsed from
              the date of removal or placement, the conditions
              which led to the removal or placement of the child
              continue to exist and termination of parental rights
              would best serve the needs and welfare of the child.

                                          ***

       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
____________________________________________


4 In order to affirm a termination of parental rights, we need only agree with
the trial court as to any one subsection of Section 2511(a), as well as Section
2511(b). In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

                                           -6-
J-A21041-22


      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).

      To   satisfy   Section 2511(a)(8),     the   petitioner   must   show   three

components: (1) that the child has been removed from the care of the parent

for at least 12 months; (2) that the conditions which led to the removal or

placement of the child still exist; and (3) that termination of parental rights

would best serve the needs and welfare of the child.            In re Adoption of

J.N.M., 177 A.3d 937, 943 (Pa. Super. 2018).

      Unlike other subsections, Section 2511(a)(8) does not require the court

to evaluate a parent’s willingness or ability to remedy the conditions that led

to the placement of the children. In re M.A.B., 166 A.3d 434, 446 (Pa. Super.

2017).     “[T]he     relevant    inquiry”   regarding   the    second   prong   of

Section 2511(a)(8) “is whether the conditions that led to removal have been

remedied and thus whether reunification of parent and child is imminent at

the time of the hearing.”        In re I.J., 972 A.2d 5, 11 (Pa. Super. 2009).

Further, the Adoption Act prohibits the court from considering, as part of the

Section 2511(a)(8) analysis, “any efforts by the parent to remedy the

conditions described [in the petition] which are first initiated subsequent to

the giving of notice of the filing of the petition.” 23 Pa.C.S. § 2511(b).

      We observe that Sections 2511(a)(8) and (b) both require a court

considering a termination petition to assess the needs and welfare of the

                                        -7-
J-A21041-22


relevant child or children. However, the needs and welfare analysis required

by Section 2511(a)(8) is distinct from the needs and welfare analysis required

by Section 2511(b), and must be addressed separately. See In re C.L.G.,

956 A.2d 999, 1009 (Pa. Super. 2008) (en banc).

      This Court has recognized “that the application of [Section 2511(a)(8)]

may seem harsh when the parent has begun to make progress toward

resolving the problems that had led to the removal of her children.” In re

Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

      However, by allowing for termination when the conditions that led
      to removal of a child continue to exist after a year, the statute
      implicitly recognizes that a child’s life cannot be held in abeyance
      while a parent attempts to attain the maturity necessary to
      assume parenting responsibilities. The court cannot and will not
      subordinate indefinitely a child’s need for permanence and
      stability to a parent’s claims of progress and hope for the future.
      Indeed, we work under statutory and case law that contemplates
      only a short period of time, to wit [18] months, in which to
      complete the process of either reunification or adoption for a child
      who has been placed in foster care.

Id. (citations omitted).

      With respect to subsection 2511(b), we consider whether termination of

parental rights will best serve the Children’s developmental, physical and

emotional needs, and welfare. See In re Z.P., 994 A.2d 1108, 1121 (Pa.

Super. 2010). “In this context, the court must take into account whether a

bond exists between child and parent, and whether termination would destroy

an existing, necessary and beneficial relationship.” Id. “[A] parent’s basic

constitutional right to the custody and rearing of . . . her child is converted,


                                     -8-
J-A21041-22


upon the failure to fulfill . . . her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (citation omitted).

      “When conducting a bonding analysis, the court is not required to use

expert testimony.     [Instead, s]ocial workers and caseworkers can offer

evaluations as well.”    In re Z.P., 994 A.2d at 1121 (citations omitted).

“Intangibles such as love, comfort, security, and stability are involved in the

inquiry into needs and welfare of the child.” In re N.A.M., 33 A.3d 95, 103

(Pa. Super. 2011) (quotation marks omitted. “Above all else . . . adequate

consideration must be given to the needs and welfare of the child. A parent’s

own feelings of love and affection for a child, alone, do not prevent termination

of parental rights.” In re Z.P., 994 A.2d at 1121 (citations and quotation

marks omitted).

      In her first issue, Mother argues that the trial court abused its discretion

by involuntarily terminating Mother’s parental rights under 23 Pa.C.S.

§ 2511(a) because DHS failed to present clear and convincing evidence. See

Mother’s Brief at 7. Specifically, regarding Section 2511(a)(8), Mother posits

that DHS did not prove that the conditions that contributed to Child’s

placement continue to exist and cannot or will not be remedied by Mother

within a reasonable period of time.       Id. at 12.    Mother argues that she

attempted to complete her SCP objectives. Id. at 13. She baldly asserts that


                                       -9-
J-A21041-22


she reached out to CUA case manager, Ms. Richards, for assistance, but

Mother did not receive the requested support. Id. Without support from CUA,

Mother contends that it was impossible for the trial court to determine if the

conditions that contributed to Child’s placement could be remedied in a

reasonable time. Id. Mother’s argument is belied by the record.

      In its opinion, the trial court aptly stated,

      Throughout the life of the case, Mother has been ordered to the
      CEU for an assessment and to submit random drug screens. She
      was also ordered to BHS for a mental health evaluation and to
      ARC for parenting classes. Since the Child was adjudicated,
      Mother has not engaged in any of her single case plan objectives.
      Additionally, Mother failed to visit Child consistently, and her visits
      were eventually suspended due to her behavior and the effect on
      the Child when she did attend. (Trial Ct. Order 10/28/20 at 1
      (stating that Mother had missed 42 visits with Child). . . .
      Moreover, the CUA [c]ase [m]anager testified that Mother has not
      met any of the Child’s needs since he was removed from her care,
      and that she has not remedied any of the issues that led to the
      Child’s placement.

Trial Ct. Op., 6/13/22, at 12 (some record citations omitted).

      A careful review of the record supports the trial court’s findings.

Primarily, at the time of the termination hearing, Child had been in the care

of DHS for over thirty months.        Regarding the second factor of Section

2511(a)(8), Child was placed with DHS due to physical and emotional abuse,

concerns over Mother’s mental health, and Mother’s drug use.            As related

supra, Mother did not avail herself of any of the referred resources. Mother’s

argument relies on a passing reference that she informed Ms. Richardson that

she was unable to participate in ARC classes electronically. N.T. at 29-31.


                                      - 10 -
J-A21041-22


Mother also stated that after her home was burglarized, she asked Ms.

Richardson for help, but CUA could not provide assistance because Child did

not reside with her. Id.

      Ms. Richardson testified that multiple referrals were made on behalf of

Mother to ARC, CEU, and BHS, but Mother never participated in any of these

programs. N.T. at 13-16. BHS told Ms. Richardson that they did not want to

work with Mother due to her aggressive behavior, but Ms. Richardson referred

Mother again.    Id. at 14-15.    Subsequently, Mother arrived late for her

appointment and then attacked the guards because they would not let her in

the closed courthouse. Id.

      Mother was also inconsistent with visitation, and when Mother did visit,

she told Child to disobey his caregivers and to touch the younger girls

inappropriately at his daycare. N.T. at 15. Additionally, Mother frequently

attempted to remove Child from the visitation facility.       Id. at 15, 24.

Ultimately, as set forth above, in July 2021, the trial court suspended

visitation, which remained suspended through the termination of Mother’s

parental rights. Id. at 15-16. Furthermore, Mother testified that because

her house was burglarized, her home was no longer appropriate for Child until

repairs were made. Id. at 16, 30-31. Thus, the trial court was well within its

discretion to find that the conditions which led to the removal or placement of

Children still exist and reunification was not imminent.




                                    - 11 -
J-A21041-22


      In her brief’s second issue, Mother combines the analysis of the third

factor in Section 2511(a)(8) with Section 2511(b), but as referenced supra,

the needs and welfare analysis required by Section 2511(a)(8) is distinct from

the needs and welfare analysis required by Section 2511(b) and must be

addressed separately. See In re C.L.G., 956 A.2d 999, 1009 (Pa. Super.

2008) (en banc).     Accordingly, we address the third factor of Section

2511(a)(8) first.

      The trial court correctly determined that termination would best serve

the needs and welfare of Child. Ms. Richardson testified that Child has a close

relationship with his resource parent who provides him with love, safety,

stability, and support. N.T. at 21. Ms. Richardson also testified that Child

receives specialized services, and the resource parent is very engaged in

ensuring that Child receives all necessary services. Id. at 22. Child calls the

resource parent “mommy” and has stated that he wants “my mommy to be

my mommy.” Id. at 23, 26. In contrast, Ms. Richardson stated that, Mother

does not meet any of Child’s needs and Child would not suffer irreparable

harm if the trial court terminated Mother’s parental rights. Id. at 22-23.

      Based on the foregoing testimony, the trial court was well within its

discretion to terminate Mother’s parental rights under Section 2511(a)(8)

because: (1) Child has been removed from Mother’s care far in excess of the

12-month statutory minimum; (2) the conditions which led to Child’s removal




                                    - 12 -
J-A21041-22


continue to exist; and (3) termination would best serve the needs and welfare

of Child.

      In Mother’s second issue, she argues that the trial court abused its

discretion by involuntarily terminating her parental rights under Section

2511(b) where DHS failed to prove by clear and convincing evidence that

terminating Mother’s rights would best service the emotional needs and

welfare of Child. See Mother’s Brief at 13. Mother argues that the trial court

failed to consider the parent-child bond between Mother and Child, specifically

when the trial court, at the termination hearing, stated that “[i]t’s clear to me

that [Mother] loves [Child].”   Mother’s Brief at 15-16; N.T. at 37.     Mother

further contends that evidence of Child’s bond with the resource parent is

unreliable because legal counsel hired a social worker to speak with Child on

his behalf and Ms. Richardson stated that Child did not specifically indicate

that he wants to be “adopted.” Mother’s Brief at 16.

      At the close of the termination hearing, the trial court indicated that it

is clear that Mother loves Child, but “[u]nfortunatley, loving your child isn’t

enough sometimes.     You have to be able to meet your child’s needs both

emotionally, mentally, [and] physically.” N.T. at 37. In its opinion, the trial

court determined that “termination is in the best interest of the Child as he

has established a strong parent-child bond with his kinship caregiver who has

provided the Child with consistent love, safety, stability, and support.” Trial

Ct. Op. at 13.


                                     - 13 -
J-A21041-22


       The record confirms the trial court’s findings. Mother’s argument that

the trial court did not consider the bond she shared with Child is unsupported

by the record.      The trial court explicitly acknowledges at the close of the

termination hearing that Mother loves Child, but that love is not enough. N.T.

at 37. As related supra, “[a]bove all else . . . adequate consideration must

be given to the needs and welfare of the child. A parent’s own feelings of love

and affection for a child, alone, do not prevent termination of parental rights.”

In re Z.P., 994 A.2d at 1121 (citations and quotation marks omitted).

       Further, the trial court heard testimony from Ms. Richardson that Mother

influenced Child in a negative manner whenever she visited. See N.T. at 15-

16.   Additionally, Ms. Richardson testified that Child does not want to see

Mother. Id. at 23. Ms. Richardson further stated that Child would not suffer

irreparable harm if Mother’s parental rights were terminated, and that it would

be in Child’s best interest for Mother’s rights to be terminated. Id. at 21-23.

       Finally, although Child, who was six years old at the time of the

termination hearing, did not specifically state that he wants to be “adopted,”

he informed Ms. Richardson that he wants the resource parent to be his

“mommy.” N.T. at 23. Legal counsel confirmed Child’s desire to be adopted.5

N.T. at 35-36. Therefore, Mother’s second issue fails, and the trial court did

not abuse its discretion in determining that termination best serves Child’s


____________________________________________


5 Legal counsel did not speak with Child directly. Counsel contracted with a
social worker, Roya Paller, to speak with Child on his behalf. N.T. at 35-36.

                                          - 14 -
J-A21041-22


developmental, physical, and emotional needs and welfare pursuant to Section

2511(b).

      In her third issue, Mother argues that the trial court abused its discretion

by changing Child’s permanency goal from reunification to adoption where

DHS failed to provide sufficient evidence that a goal change would best suit

Child’s needs and welfare. See Mother’s Brief at 16. Given our disposition

affirming the termination decree, Mother’s argument pertaining to the order

is moot. Therefore, we do not review it. See In the Interest of D.R.-W.,

227 A.3d 905, 917 (Pa. Super. 2020) (“An issue before a court is moot if in

ruling upon the issue the court cannot enter an order that has any legal force

or effect.”) (citation omitted).

      In Mother’s final issue, she argues that the trial court abused its

discretion in terminating her parental rights and changing Child’s goal to

adoption where the trial court caused the bond between Mother and Child to

deteriorate   by   suspending      visitation   several   months   prior   to   the

termination/goal change hearing. See Mother’s Brief at 18. Mother argues

that the termination of Mother’s parental rights should be reversed because

the suspension of her visitation directly impacted the bond between her and

Child. Id.

      Mother’s argument is without merit because a panel of this Court

affirmed the suspension order. See In the Interest of K.C.K.S., supra.

Therefore, that order is not before us. Further, Mother’s argument indicates


                                       - 15 -
J-A21041-22


that she still fails to take responsibility for her actions as the trial court did not

arbitrarily decide to suspend her visitation.         Indeed, Mother caused her

visitation to be suspended and any subsequent deterioration of her bond with

Child based on that suspension. Accordingly, Mother’s final issue is without

merit.

      Based on the foregoing, we affirm the decree terminating Mother’s

parental rights and dismiss as moot Mother’s appeal of the order changing

Child’s permanency goal to adoption.

      Termination decree affirmed. Appeal from goal change order dismissed.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2022




                                       - 16 -